
	
		I
		111th CONGRESS
		1st Session
		H. R. 711
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Capuano (for
			 himself and Mr. Castle) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Investment Advisers Act of 1940 to remove
		  the registration exception for certain investment advisors with less than 15
		  clients.
	
	
		1.Short titleThis Act may be cited as the
			 Hedge Fund Adviser Registration Act of
			 2009.
		2.Removal of the
			 private advisor exemptionSection 203 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–3) is amended by striking subsection (b)(3).
		
